In the Supreme Court of Georgia



                                    Decided:    October 5, 2015


        S15Y1620. IN THE MATTER OF JOHN R. THOMPSON.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the Review Panel of the State Bar, which recommends that

John R. Thompson (State Bar No. 708600) be disbarred, following the

unsuccessful conclusion of his appeal of his federal felony convictions for

conspiracy under 18 USC § 371; bank fraud under 18 USC § 1344; wire fraud

under 18 USC § 1343; and mail fraud under 18 USC § 1341. Thompson was

convicted by a jury of the four felony counts on July 14, 2011, and, on

November 7, 2011, this Court accepted Thompson’s petition seeking voluntary

suspension of his license pending the appeal of his convictions. See In the

Matter of Thompson, 290 Ga. 81 (717 SE2d 480) (2011). On April 2, 2012, the

U.S. Court of Appeals for the Eleventh Circuit issued an opinion affirming

Thompson’s convictions but vacating his sentence and remanding to the district

court for resentencing. See United States v. Thompson, 463 F. App'x 887 (11th
Cir. 2012). On remand, Thompson was resentenced by the district court, and he

then sought to appeal, but his two notices of appeal were dismissed by the

Eleventh Circuit on May 15, 2013 and June 17, 2013, respectively.

      Following the conclusion of Thompson’s federal criminal appeal, the State

Bar petitioned, pursuant to Bar Rule 4-106 (f) (1), for a hearing on the

appropriate level of discipline to be imposed, and the matter was assigned to

Special Master J. Alvin Leaphart. Thompson did not file a written response to

the Bar’s petition or attend the hearing on the petition, and Leaphart concluded

that Thompson had exhausted his criminal appeals and that disbarment was

appropriate in light of his violation of Rule 8.4 (a) (2) of the Georgia Rules of

Professional Conduct, see Bar Rule 4-102 (d). The Special Master’s Report was

filed with this Court, but this Court remanded the matter, pursuant to Bar Rule

4-106 (f) (2), to the Review Panel. Upon consideration of the Special Master’s

Report and supplemental information provided by the State Bar concerning the

disposition of Thompson’s federal criminal appeal, the Review Panel adopted

the Special Master's findings and conclusion that disbarment is the appropriate

sanction in this matter.

      Having reviewed the record, we conclude that disbarment is the

                                       2
appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of John R. Thompson be removed from the rolls of persons authorized to

practice law in the State of Georgia. Thompson is reminded of his duties

pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                      3